Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: In line 4 of paragraph [0042] “130” should be changed to –230--.  
Appropriate correction is required.
Claim Objections
Claim 15 is objected to because of the following informalities:  Claim 15 states the crate caddy receives a crate caddy.  It appears the caddy receives a crate.
In the remarks filed with the preliminary amendment filed on 12/21/2020 claim 26 is not listed as being a cancelled claim.  However, in the claims the identifier for claim 26 lists it as cancelled.  Claim 26 is considered as being cancelled.
  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-7, 9-11, 15, 16, 19, 20 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Longobardi (EP 1,972,557).

Re claim 5, the crate caddy 20 receives a crate 8.
Re claim 6, the crate caddy 20 has a receiving niche which is complimentary in shape to crate 8.
Re claim 7, the tray 5 has a perimeter shape that is complimentary to a bed of crate 8.
Re claim 9, the track allows the crate to slide back for further processing.
Re claim 10, the caddy 20 is movable along a guide structure of the track and it is propelled along the track and receives a tray down an incline for accurately delivering a tray into the crate.
Re claim 11, the track underlies delivery platform 13a.
Re claim 15, the crate caddy is operable to receive a crate.
Re claim 16, the crate caddy 20 has a receiving niche that is complimentary to the shape of the crate.
Re claim 19, there is a guide structure which has a track along which caddy 20 moves and a sloped platform 13a which includes at least one opening as is broadly recited.
Re claim 20, the tray 5 is transferred down the incline as the crate caddy moves.
Re claim 22, the crate caddy has a receiving niche.
Allowable Subject Matter
Claims 2-4, 12-14 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R BIDWELL whose telephone number is (571)272-6910. The examiner can normally be reached on Monday-Friday from 8 to 4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford, can be reached at telephone number (571)272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/JAMES R BIDWELL/               Primary Examiner, Art Unit 3651                                                                                                                                                                                                       02/28/2022